Exhibit For Immediate Release Contact: China Yida Holdings George Wung, CFO Phone: +1(909) 843-6358 Email: ir@yidacn.net CCG Investor Relations Crocker Coulson, President Phone: + (1) 646-213-1915 Ed Job, CFA Phone: + (1) 646-213-1914 Email: ed.job@ccgir.com China Yida Announces Pricing of Secondary Public Offering of Common Stock FUZHOU, China — January 22, 2010 — China Yida Holding Company (Nasdaq: CNYD) (“China Yida” or the “Company”), a leading diversified entertainment enterprise in China, today announced a registered direct offering of shares of its common stock at a purchase price of $11.50 per share for aggregate proceeds of approximately up to $29 million. China Yida intends to use the net proceeds for working capital and other general corporate purposes. The offering is expected to close on January 27, 2010, subject to customary closing conditions. The shares in this offering were issued under a shelf registration statement previously filed with, and declared effective by, the Securities and Exchange Commission (the "SEC"). Newbridge Securities Corporation acted as exclusive placement agent in connection with the offering. A prospectus supplement related to the public offering will be filed with the SEC and the prospectus supplement and the accompanying base prospectus will be available on the SEC’s website, www.sec.gov. Copies of the prospectus supplement and accompanying base prospectus relating to this offering may be obtained from the offices of Newbridge Securities Corporation at 7600 Jericho Tpk, Suite 202 Woodbury, NY 11797. This press release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any state or jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such state or jurisdiction.Any offer will be made only by means of a prospectus, including prospectus supplement, forming a part of the effective registration statement. About China Yida China Yida is a leading diversified entertainment enterprise focused on China’s fast-growing media and tourism industries and headquartered in Fuzhou City, Fujian province of China. The Company’s media business provides operations management services; including channel, column and advertisement management for television station, presently the Fujian Education Television Station (“FETV”, a top-rated provincial education television channel), and “Journey through China on the Train” (an advertisement-embedded travel program, currently the only on-board media program from third party authorized by Ministry of Railways).
